Exhibit 99.1 Notice of Fatal Incident at B2Gold Corp’s Masbate Gold Project, Philippines Vancouver, February 11, 2015 – B2Gold Corp. (TSX: BTO, NYSE MKT:BTG, NSX:B2G) (“B2Gold” or the “Company”), regrets to announce the shooting death of two security guards at the Masbate Gold Project (MGP) operation in the Philippines. The incident occurred in the early hours of Feb 11, 2015 (Philippine time).The two guards, employees ofKublai Khan Security Services (KKSS), which is a security contractor of the MGP, were found fatally shot at their guard post. The incident is under investigation by Philippine National Police. At Masbate Gold Project we remain committed to work with the National Government, Regional Government, KKSS, and local communities to prevent recurrence of such tragic events. ON BEHALF OF B2GOLD CORP. “Clive T. Johnson” President and Chief Executive Officer For more information on B2Gold please visit the Company web site at www.b2gold.com or contact: Ian MacLean
